[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Both parties have urged the court to resolve this matter, which has been pending for over thirteen years,1 based on the defendant's motion for summary judgment. However, the plaintiff, in its five-year old memorandum in opposition to defendant's motion for summary judgment, argues that "whether the airport is being operated for the purpose of making a profit is a genuine issue of a material act. Therefore, summary judgment should not enter."
At this juncture, the plaintiff is correct. If the parties are truly desirous of a summary disposition in a case of this nature, they must submit either a stipulation of material factsor an agreed upon submission of documentary evidence, includingaffidavits. Otherwise, there must be a trial.
BY THE COURT
Bruce L. Levin
Judge of the Superior Court